       Case 2:19-cv-01842-JCM-BNW Document 14 Filed 03/23/20 Page 1 of 2



1    DAVID S. KAHN, ESQ.
     Nevada Bar No. 7038
2    David.Kahn@wilsonelser.com
     I-CHE LAI, ESQ.
3    Nevada Bar No. 12247
     I-Che.Lai@wilsonelser.com
4    WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
5    Las Vegas, Nevada 89101
     Telephone: 702.727.1400
6    Facsimile: 702.727.1401
     Attorneys for Defendant
7    D. Westwood, Inc. d/b/a Treasures Gentlemen’s Club

8                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
9
     ARIANNY CELESTE LOPEZ, BROOKE                      Case No. 2:19-CV-01842-JCM-BNW
10   JOHNSON aka BROOKE TAYLOR,
     CAITLIN O’CONNOR, CLAUDIA
11   SAMPEDRO, DANIELLE RUIZ, IRINA
     VORONINA, JESSICA HINTON a/k/a
12   JORDAN CARVER, LINA POSADA, LUCY
     PINDER, MARIANA DAVALOS, ROSIE
13   JONES, ROSIE ROFF, SARA
     UNDERWOOD, SHEENA WEBER a/k/a                      STIPULATION AND ORDER FOR
14   SHEENA LEE, and TYRAN RICHARD,                     EXTENSION OF TIME TO ANSWER
                                                        OR OTHERWISE RESPOND TO
15                         Plaintiffs,                  PLAINTIFFS’COMPLAINT
16           v.                                         (Fifth Request)
17   D. WESTWOOD, INC. d/b/a TREASURES
     GENTLEMEN’S CLUB,
18
                           Defendants.
19

20           Defendant D. Westwood, Inc. d/b/a Treasures Gentlemen’s Club, by and through its counsel
21   of record Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, and Plaintiffs Arianny Celeste Lopez,
22   Brooke Johnson aka Brooke Taylor, Caitlin O’Connor, Claudia Sampedro, Danielle Ruiz, Irina
23   Voronina, Jessica Hinton a/k/a Jordan Carver, Lina Posada, Lucy Pinder, Mariana Davalos, Rosie
24   Jones, Rosie Roff, Sara Underwood, Sheena Weber A/K/A Sheena Lee, and Tyran Richard, by and
25   through their counsel of record, Alverson Taylor & Sanders, Attorneys at Law, hereby stipulate and
26   agree to extend the deadline for Defendant to file a response (to answer or otherwise respond) to
27   Plaintiffs’ Complaint up to and including May 23, 2020.
28           This stipulation is submitted in compliance with LR IA 6-1.

                                                       1
     1050604v.2
       Case 2:19-cv-01842-JCM-BNW Document 14 Filed 03/23/20 Page 2 of 2



1           This is the parties’ fifth request for extension of the deadline.

2           Good cause warrants the additional extension. The COVID-19 pandemic has made it difficult

3    for the parties, especially the sixteen plaintiffs, to explore settlement with this case before requiring

4    the defendant to respond to the complaint. With the ongoing nature of the pandemic, additional time

5    is necessary for the parties to continue exploring settlement of the entire case.

6     Dated this 23rd day of March, 2020.                    Dated this 23rd day of March, 2020.

7     ALVERSON TAYLOR & SANDERS                              WILSON ELSER MOSKOWITZ EDELMAN
                                                             & DICKER LLP
8

9     /s/ David M. Sexton                                    /s/ I-Che Lai
      KURT B. BONDS, ESQ.                                    DAVID S. KAHN, ESQ.
10    Nevada Bar No.: 6228                                   Nevada Bar No. 7038
      DAVID M. SEXTON, ESQ.                                  David.Kahn@wilsonelser.com
11    Nevada Bar No. 14951                                   I-CHE LAI, ESQ.
      6608 Grand Montecito Pkwy. #200                        Nevada Bar No.: 12247
12    Las Vegas, NV 89149                                    I-Che.Lai@wilsonelser.com
      efile@alversontaylor.com                               300 South Fourth Street, 11th Floor
13    Attorneys for Plaintiffs                               Las Vegas, NV 89101
                                                             P: (702) 727-1400
14                                                           F: (702) 727-1401
                                                             Attorneys for Defendant D. Westwood, Inc.
15                                                           d/b/a Treasures Gentlemen’s Club

16

17

18                                                   ORDER
19          Based upon the stipulation of the parties and good cause appearing, the deadline for

20   Defendant to respond (to answer or otherwise respond) to Plaintiffs’ complaint is extended to May

21   23, 2020.

22          IT IS SO ORDERED:                        IT IS SO ORDERED
      The court grants the parties'
23    stipulation and encourages            ________________________________________
      them to make as much                        DATED:
                                            DISTRICT COURTMarch  25, 2020
                                                             JUDGE
24    progress as possible towards
      settlement in the next 60             Dated:
25
      days.
26
                                                     ____________________________________________
27                                                   BRENDA WEKSLER
28                                                   UNITED STATES MAGISTRATE JUDGE


                                                         2
